      Case 2:20-cv-01303-SPL Document 24 Filed 04/15/21 Page 1 of 10




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                                )
      Timothy M. O’Daniell,                            No. CV-20-01303-PHX-SPL
 9                                                )
                                                  )
                         Plaintiff,               )    ORDER
10                                                )
      vs.
11                                                )
                                                  )
      Commissioner of Social Security             )
12    Administration,                             )
13                                                )
                                                  )
                         Defendant.               )
14
15           Plaintiff Timothy M. O’Daniell seeks judicial review of the denial of his application
16   for disability insurance benefits under the Social Security Act, 42 U.S.C. § 405(g). (Doc.
17   1) Plaintiff argues that the Administrative Law Judge (“ALJ”) erred by rejecting his
18   subjective complaints. (Doc. 16 at 3). He seeks a remand for benefits, or in the alternative,
19   a remand for further proceedings. (Doc. 16 at 23).
20           Before the Court is Plaintiff’s Complaint (Doc. 1), Opening Brief (Doc. 16),
21   Defendant Commissioner of Social Security’s Answering Brief (Doc. 21), Plaintiff’s Reply
22   Brief (Doc. 23), and the Administrative Record (Doc. 12) ( henceforth “R.”). Because the
23   Court finds no error on the part of the ALJ, it will affirm the Social Security
24   Administration’s decision.
25      I.      BACKGROUND
26           Plaintiff filed an application for Title II period of disability and disability insurance
27   benefits on February 9, 2015, alleging disability beginning July 19, 2014. (R. at 180–81).
28   The Social Security Administration denied the claim initially on June 10, 2015. (R. at 106–
      Case 2:20-cv-01303-SPL Document 24 Filed 04/15/21 Page 2 of 10




 1   10). Plaintiff requested reconsideration of the initial determination on July 17, 2015. (R. at
 2   113). The Administration denied reconsideration on November 6, 2015. (R. at 114–18).
 3   Plaintiff requested a hearing before an ALJ which was held on April 28, 2016. (R. 35–80).
 4   On May 27, 2016, the ALJ issued an unfavorable decision (R. at 18–30), which the Appeals
 5   Council upheld on September 22, 2016. (R. at 1–4). Plaintiff sought judicial review on
 6   November 23, 2016. (R. at 720, O’Daniell v. Colvin, 2:16-cv-04072-JAT (D. Ariz.
 7   November 23, 2016)). This Court remanded the matter for further administrative
 8   proceedings on October 24, 2017. (R. at 723–29, O’Daniell, 2:16-cv-04072-JAT, ECF
 9   Nos. 19, 20 (D. Ariz. October 24, 2017)). The remand hearing was held May 16, 2019. (R.
10   at 604–717). The ALJ issued an unfavorable decision on September 5, 2019 (R. at 581–
11   98), which the Appeals Council upheld on May 1, 2020. (R. at 572–77).
12          The ALJ found Plaintiff had a “severe” impairment of multilevel degenerative disc
13   disease. (R. at 586). The ALJ found Plaintiff was capable of light work, except he could
14   only
15                 “lift and carry 20 pounds occasionally and 10 pounds
                   frequently; and can sit for 6 hours in an 8-hour workday; can
16                 stand and walk for 6 hours in an8-hour workday, with the
                   option to sit or stand after 30 minutes for a 1-2 minute break;
17                 can never climb ladders, ropes, or scaffolding; can
                   occasionally balance, stoop, kneel, crouch, crawl, and climb
18                 ramps and stairs; must avoid concentrated exposure to extreme
                   cold; and must avoid concentrated exposure to workplace
19                 hazards, such as a dangerous machinery, unprotected heights,
                   and things of that nature.
20
21   (R. at 589). The ALJ gave great weight to the opinion of the State Agency DDS consulting
22   doctor because of his familiarity “with the Social Security program and its requirements.”
23   (R. at 595). The ALJ discredited Plaintiff’s testimony regarding his pain, symptoms, and
24   level of limitation. (R. at 593). A vocational expert testified that Plaintiff could perform
25   the work of an office helper, price marker, photo copy machine operator, and mail clerk.
26   (R. at 597). The ALJ concluded Plaintiff was not disabled from the alleged onset date to
27   the date last insured. (R. at 597–98).
28          Plaintiff alleges the ALJ erred by improperly rejecting his testimony concerning


                                                   2
      Case 2:20-cv-01303-SPL Document 24 Filed 04/15/21 Page 3 of 10




 1   pain, symptoms, and levels of limitation. (Doc. 16 at 3).
 2      II.      LEGAL STANDARDS
 3            A person is considered “disabled” for the purpose of receiving social security
 4   benefits if he is unable to “engage in any substantial gainful activity by reason of any
 5   medically determinable physical or mental impairment which can be expected to result in
 6   death or which has lasted or can be expected to last for a continuous period of not less than
 7   12 months.” 42 U.S.C. § 423(d)(1)(A). The Social Security Administration’s decision to
 8   deny benefits should be upheld unless it is based on legal error or is not supported by
 9   substantial evidence. Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).
10   “Substantial evidence is more than a mere scintilla but less than a preponderance.” Bayliss
11   v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005) (citation omitted). “Where evidence
12   is susceptible to more than one rational interpretation, the ALJ’s decision should be
13   upheld.” Trevizo v. Berryhill, 871 F.3d 664, 674–75 (9th Cir. 2017). The Court “must
14   consider the entire record as a whole, weighing both the evidence that supports and the
15   evidence that detracts from the Commissioner’s conclusion, and may not affirm simply by
16   isolating a specific quantum of supporting evidence.” Id. at 675. The Court reviews “only
17   the reasons provided by the ALJ in the disability determination and may not affirm the ALJ
18   on a ground upon which [she or] he did not rely.” Id. The Court will not reverse for an error
19   that is “inconsequential to the ultimate nondisability determination” or where the ALJ’s
20   “path may reasonably be discerned, even if the [ALJ] explains [his] decision with less than
21   ideal clarity.” Treichler v. Comm’r of Soc. Sec., 775 F.3d 1090, 1099 (9th Cir. 2014) (citing
22   Alaska Dept. of Envtl. Conservation v. E.P.A., 540 U.S. 461, 497 (2004)).
23      III.     DISCUSSION
24            Plaintiff argues the ALJ erred in finding his subjective complaints were inconsistent
25   with the medical evidence and other evidence in the record. (Doc. 16 at 9). Defendant
26   argues the ALJ did not err, because the subjective complaints were not entirely consistent
27   with the record and the ALJ made specific findings on the record to support his ultimate
28   decision. (Doc. 21 at 3).


                                                    3
      Case 2:20-cv-01303-SPL Document 24 Filed 04/15/21 Page 4 of 10




 1          In evaluating a claimant’s testimony, the ALJ is required to engage in a two-step
 2   analysis. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). First, the ALJ must decide
 3   whether the claimant has presented objective medical evidence of an impairment
 4   reasonably expected to produce some degree of the symptoms alleged. Id. If the first test
 5   is met and there is no evidence of malingering, the ALJ can reject the testimony regarding
 6   the severity of the symptoms only by providing specific, clear, and convincing reasons for
 7   the rejection. Id. The reasons must be supported by substantial evidence. Garrison v.
 8   Colvin, 759 F.3d 995, 1014–15 (9th Cir. 2014). The ALJ need not engage in “extensive”
 9   analysis but should, at the very least, “provide some reasoning in order for [a reviewing
10   court] to meaningfully determine whether [his] conclusions were supported by substantial
11   evidence.” Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (internal citations
12   omitted). Here, the ALJ found Plaintiff’s “medically determinable impairments could
13   reasonably be expected to cause the alleged symptoms” but concluded his statements as to
14   the intensity, persistence, and limiting effects of those symptoms were “not entirely
15   consistent with the medical evidence and other evidence in the record.” (R. at 590). There
16   was no finding of malingering. Thus, the Court looks to see whether the ALJ’s reasons for
17   rejecting Plaintiff’s testimony were specific, clear, and convincing.
18          In evaluating Plaintiff’s symptom testimony, the ALJ found it to be inconsistent
19   with the severity of his conditions shown in his medical records for the reasons that follow.
20   (R. at 590–94). The ALJ specifically referred to x-rays, MRIs, and an EMG study. (R. at
21   591–93). The ALJ determined these tests show Plaintiff has degenerative disc disease but
22   that it is milder than he complained. Id. The ALJ found the conditions indicated in the
23   medical records would limit Plaintiff to light work, contrary to his testimony of “severely
24   limited functioning.” (R. at 593). The ALJ further found the records from Plaintiff’s
25   physical examinations contradict his testimony that his standing and walking abilities are
26   limited. (R. at 591–93). The ALJ also specifically referenced records showing treatment
27   was conservative and improved his symptoms. (R. at 592–93). Furthermore, the ALJ found
28   Plaintiff’s daily activities inconsistent with his testimony regarding his limitations. (R. at


                                                   4
      Case 2:20-cv-01303-SPL Document 24 Filed 04/15/21 Page 5 of 10




 1   591–94). Plaintiff exercises multiple times a week, participates in physical therapy, and
 2   travels to see his family. Id. The ALJ also specifically noted Plaintiff’s entrepreneurial
 3   activities were inconsistent with his complaints; he purchased a second business while he
 4   was allegedly unable to maintain his first. (R. at 594). Last, the ALJ found Plaintiff’s
 5   testimony was unsupported by any opinions from treating physicians, consultative
 6   examining physicians, and state DDS consultants. (R. at 594–95).
 7          Furthermore, when there are conflicts within the record, it is the ALJ’s
 8   responsibility to resolve them. Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155,
 9   1164 (9th Cir. 2008) (citing Benton v. Barnhart, 331 F.3d 1030, 1040 (9th Cir. 2003)).
10   Here, there is some conflict within the objective medical records, but the ALJ resolved
11   them by concluding that the weight of the medical records did not corroborate Plaintiff’s
12   testimony. (R. at 593).
13          1. Plaintiff’s medical records
14          The Ninth Circuit has held that “once the claimant produces objective medical
15   evidence of an underlying impairment, [the ALJ] may not reject a claimant’s subjective
16   complaints based solely on a lack of objective medical evidence to fully corroborate the
17   alleged severity of pain.” Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005) (citing
18   Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991)). However, the ALJ may consider
19   medical evidence as a factor. Burch, 400 F.3d at 681.
20          As outlined above, Plaintiff’s medical records support a finding of multilevel
21   degenerative disc disease. (R. at 586) The ALJ specifically cited to Plaintiff’s MRI, x-ray,
22   and EMG results that supposedly show his condition is not as severe as he claims. (R. 300–
23   79, 557, 1925) The tests the ALJ cited do in fact show Plaintiff sustained a prior injury to
24   his spine, (R. at 300) and that he has “severe spinal compromise,” (R. at 314) a “moderate
25   degree of neural foraminal narrowing” on the right side, (R. at 346) and “mild cord
26   deformity.” (R. at 350). Some MRI results show his spinal canal compromise is “mild to
27   moderate.” (R. at 560–62). The test records appear to contradict themselves. They do not
28   fully corroborate Plaintiff’s testimony, however, they do not necessarily contradict it.


                                                  5
      Case 2:20-cv-01303-SPL Document 24 Filed 04/15/21 Page 6 of 10




 1          The ALJ also referenced Plaintiff’s physical exams (R. at 592), where his gait
 2   appeared normal, he had good muscle bulk, normal reflexes, sensation in his upper
 3   extremities, “negative straight leg raising,” and could stand, walk, and balance. (R. at 443,
 4   445–47, 453). The notes from the physical exams show his cervical range of motion is
 5   “limited,” and that “when [he is] distracted [he] does better with movements.” (R. at 445).
 6   They show his gait was normal, but he was “hesitant to do these activities,” meaning the
 7   movement tests. Id. He can stand, walk, and balance but his range of motion is limited in
 8   his arms and hands because of shoulder pain. (R. at 446–47). The range of motion in his
 9   lower body is “okay.” (R. at 447). The physical examinations do not corroborate Plaintiff’s
10   testimony regarding the severity of his pain; they show he does not have full motion but is
11   able to function.
12          The objective medical records do not fully corroborate Plaintiff’s testimony,
13   however, as stated, the ALJ’s credibility determination cannot rely on the medical records
14   alone, so the Court must turn to the other factors the ALJ cited.
15          2. Plaintiff’s course of treatment
16          The ALJ may consider the effectiveness of medication and treatments. 20 C.F.R. §§
17   404.1529(c)(3)(iv)–(v); Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th
18   Cir. 2006) (“Impairments that can be controlled effectively with medication are not
19   disabling.”). When a claimant responds “favorably” to conservative treatment the ALJ may
20   discount his testimony about the severity of the condition. Tommasetti v. Astrue, 533 F.3d
21   1035, 1039–40 (9th Cir. 2008) (citing Parra v. Astrue, 481 F.3d 742, 750–51 (9th Cir.
22   2007) and Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir.1999)). Physical therapy is a form
23   of conservative treatment. Tommasetti, 533 F.3d at 1040.
24          The ALJ cited medical records showing Plaintiff responded favorably to physical
25   therapy. (R. at 329, 331, 341). Notes from Plaintiff’s therapy appointments state “overall
26   he feels better after treatments but is nothing long lasting,” (R. at 329) and he “feels pretty
27   good today but still feels tightness to neck and back.” (R. at 331). The records show his
28   response to physical therapy was favorable. However, the record also shows a heavy use


                                                   6
      Case 2:20-cv-01303-SPL Document 24 Filed 04/15/21 Page 7 of 10




 1   of pain medication.
 2          The ALJ cited medical records showing Plaintiff took “Motrin, Advil or whatever I
 3   could get from over-the-counter pharmacy … because I have no money to see a private
 4   doctor.” (R. at 270–71). However, other later records show Plaintiff was taking Tramadol,
 5   a narcotic, daily. (R. at 424, 1380). He was prescribed other narcotics for shorter periods
 6   of time, namely hydrocodone. (R. at 1067, 1462). Plaintiff has had at least one trigger point
 7   injection treatment and one steroid injection. (R. at 445, 1379). “Limited injections” when
 8   paired with physical therapy and minimal medication are considered part of conservative
 9   treatment. Hanes v. Colvin, 651 F. App’x 703, 705 (9th Cir. 2016). Treatment with
10   narcotics, when paired with physical therapy or other conservative treatments “does not
11   violate the conservative treatment rule.” Foos v. Colvin, No. CV-15-00154-PHX-JZB,
12   2016 WL 1253394, at *6 (D. Ariz. Mar. 31, 2016) (internal citations omitted).
13          Plaintiff argues that narcotics are not considered conservative treatment, citing
14   Corless v. Comm’r of Soc. Sec. Admin., 260 F. Supp. 3d 1172, 1177 (D. Ariz. 2017). (Doc.
15   16 at 15). The claimant in Corless did not always respond to the opioids she was prescribed,
16   and she also received depo-medrol injections, used topical gel, and went to the emergency
17   room for her pain on multiple occasions. Id. She also responded poorly to physical therapy.
18   Id.
19          Plaintiff’s case is not so severe as the symptoms described in Corless. The Court
20   determines the ALJ did not err in using course of treatment evidence in discrediting
21   Plaintiff’s testimony because physical therapy resulted in some relief and he reported pain
22   medications were “helping.” (R. at 427).
23          3. Plaintiff’s daily activities
24          “Engaging in daily activities that are incompatible with the severity of symptoms
25   alleged can support an adverse credibility determination.” Ghanim v. Colvin, 763 F.3d 1154,
26   1165 (9th Cir. 2014). “While a claimant need not vegetate in a dark room in order to be
27   eligible for benefits, the ALJ may discredit a claimant’s testimony when the claimant reports
28   participation in everyday activities indicating capacities that are transferable to a work


                                                  7
      Case 2:20-cv-01303-SPL Document 24 Filed 04/15/21 Page 8 of 10




 1   setting[.]” Parsons v. Colvin, 111 F. Supp. 3d 1009, 1018 (D. Ariz. 2015) (internal quotation
 2   omitted). “[T]he ALJ may discredit the claimant’s allegations upon making specific findings
 3   relating to those activities.” Burch, 400 F.3d at 681.
 4          In rejecting Plaintiff’s testimony, the ALJ specifically referred to his abilities to
 5   perform moderate stretching exercises, travel back and forth between Arizona and
 6   California, manage his laundromat business, perform maintenance tasks, attend graduate
 7   school, and to his purchase of a second business that required performance of janitorial
 8   contracts. (R. at 592–94).
 9          The ALJ erred when he discredited Plaintiff’s testimony due to his ability to perform
10   stretching exercises and work out two to four times a week. (R. at 443). When physical
11   activities do not take up a substantial portion of the claimant’s day, they should not be used
12   to discredit his testimony. McNutt v. Astrue, No. CV10-2612-PHX-DGC, 2012 WL 79085,
13   at *4 (D. Ariz. Jan. 11, 2012) (citing Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001)).
14   The ALJ potentially erred when he discredited Plaintiff’s testimony due to his pursuit of
15   graduate studies because Plaintiff claims he was no longer attending school after the alleged
16   disability onset date. (Doc. 16 at 17). The actual record is unclear as to when Plaintiff halted
17   his studies, though it could plausibly be around 2013, which is prior to his alleged onset date
18   of July 19, 2014. (R. at 180–81, 650–59). However, these errors are harmless because the
19   record shows Plaintiff still maintains a fairly active lifestyle.
20          Plaintiff traveled back and forth between Los Angeles and Yuma frequently to see his
21   wife and children. (R. at 360, 440–43). He also owned and managed a coin-operated
22   laundromat; however, he was unable to keep up with the repairs needed and is in the
23   liquidation process. (R. at 442). He has indicated to treating physicians that physical
24   therapy has helped. (R. at 443).
25          Although he liquidated his laundromat business, there was a time when he was
26   working there, performing repairs and other hard labor for “more than ten hours a day.” (R.
27   at 42–44, 668–69). He also purchased a second business during 2014, a janitorial service,
28   and attempted to run both that and the laundromat. (R. at 666–71). The janitorial service also


                                                     8
      Case 2:20-cv-01303-SPL Document 24 Filed 04/15/21 Page 9 of 10




 1   failed because he could not keep up with its demands. Id. Plaintiff’s testimony about his
 2   businesses contradicts his own testimony about his limitations.
 3           Plaintiff travels “back and forth” between Yuma and Los Angeles. (R. at 440, 646–
 4   47). He testified that it “has been the case for several years” that his wife lives in Los Angeles
 5   with two of their children. (R. at 646). Evidence of extended, independent travel may be
 6   properly used to discredit claimant testimony. See Tommasetti, 533 F.3d at 1040 (claimant
 7   traveled to Venezuela for an extended period of time to care for his sister); see also Arnett v.
 8   Comm’r of Soc. Sec. Admin., No. CV-16-03296-PHX-JJT, 2018 WL 2057634, at *3 (D.
 9   Ariz. May 3, 2018) (discrediting plaintiff’s symptom testimony due to “substantial travel” to
10   California and Maine). Plaintiff travels frequently, which contradicts his testimony about his
11   limitations. The Court concludes the ALJ did not err when discrediting that testimony due to
12   Plaintiff’s activities.
13           4. Physician opinions
14           While the opinion of a treating physician is generally “entitled to greater weight
15   than that of an examining physician, the opinion of an examining physician is entitled to
16   greater weight than that of a non-examining physician.” Garrison, 759 F.3d at 1012
17   (internal citations omitted). “The weight afforded a non-examining physician’s testimony
18   depends on the degree to which [he] provide[s] supporting explanations for [his] opinions.”
19   Id.
20           The ALJ gave weight to the consulting physicians who did not treat or examine
21   Plaintiff “because they are consistent with the medical evidence as described herein,
22   consultative opinion evidence, and the conservative, effective treatment.” (R. at 595). The
23   consulting physicians cited to medical records including MRI records, physical
24   examination records, and work history. (R. at 81–89, 93–104). The examining physician
25   examined Plaintiff on May 15, 2015 and found that he had no limitations due to his
26   conditions, though the physician noted Plaintiff suffers pain in his back and neck. (R. at
27   262–68). The examining and consulting physicians’ opinions were consistent. These
28   opinions are also consistent with the medical records showing Plaintiff’s spinal canal is


                                                     9
     Case 2:20-cv-01303-SPL Document 24 Filed 04/15/21 Page 10 of 10




 1   compromised but does not greatly affect his movements. (R. at 443, 445–47, 453, 560–62,
 2   592). When opinions of non-treating or non-examining physicians are “‘consistent with
 3   independent clinical findings or other evidence in the record,’ those opinions may serve as
 4   substantial evidence.” Nevarez v. Colvin, No. CV-12-2586-PHX-LOA, 2014 WL 1202963,
 5   at *7 (D. Ariz. Mar. 24, 2014) (quoting Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir.
 6   2002)). Therefore, the ALJ did not err when he gave great weight to the state agency
 7   consulting physician’s opinion, because those findings were consistent with the
 8   independent medical record.
 9      IV.      CONCLUSION
10            It is in this Court’s discretion to reverse and remand for an award of benefits or
11   further proceedings. Holohan v. Massanari, 246 F.3d 1195, 1210 (9th Cir. 2001). Because
12   the Court finds the ALJ’s rejection of Plaintiff’s testimony was accompanied by specific,
13   clear, and convincing reasons supported by substantial evidence, the Court finds no error
14   on the part of the ALJ and will affirm the Social Security Administration’s decision
15   denying Plaintiff’s Application for disability insurance benefits.
16            IT IS ORDERED affirming the September 5, 2019 decision of the Administrative
17   Law Judge, (R. at 581–98), as upheld by the Appeals Counsel on May 1, 2020. (R. at 572–
18   77).
19            IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
20   accordingly and terminate this action.
21            Dated this 13th day of April, 2021.
22
23                                                       Honorable Steven P. Logan
                                                         United States District Judge
24
25
26
27
28

                                                    10
